DETAILED ACTION
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1- 15,20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claim 1 the added limitation of “… wherein each of the actuating piston and the further actuating piston is a floating piston.” was not found in the specification.  
On page 14 paragraph 0041 of the specification:
[0041] The disc brake 1 has a service brake function.  The actuating pistons 
40, 40' are hydraulically actuated for this purpose.  The actuating pistons 40, 
40' are preferably designed as hollow pistons, and in each case have an 
interior space or cavity 42.  In a pressure space 26 via an inlet 25, by means 
of a hydraulic fluid, a brake pressure is generated which moves the two 
actuating pistons 40, 40' in the direction according to the arrow Y. The brake 

side.  Due to the "action=reaction" principle, the movement of the actuating 
pistons 40, 40' correspondingly moves the entire brake caliper 20 in the 
opposite direction, i.e., in the direction according to the arrow X (FIG. 1).  
The brake caliper 20, which overlaps the brake disc 100, thus brings the brake 
shoes 31 and 31' into contact with the brake disc 100 on its other outer side.
From this part of the specification one could make the argument that both the caliper and the pistons ‘float’ in the traditional sense.  It is therefore unclear how the limitation of “floating piston” defines over the prior art of record since the prior art of record operates the same way as applicants.
	Claim 20 contains the same problem.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102a2 as being anticipated by WO 2015/174434.
Regarding claim 1 WO ‘434 shows a disk brake device comprising a brake carrier 4, a floating
type brake caliper 9,10, a plurality of brake shoes 11a,11b and, subject to the 112 rejection above and as broadly claimed, at least one actuating (floating) piston 12a,12b,13a,13b. As broadly claimed the device is capable of functioning as applicant’s since during a service brake operation both of the inner pistons 12b,13a are actuated and during a parking brake application 13a is actuated. As broadly claimed the limitation of “one of the
only one” of the pistons is
‘actuated’.  Note the floating portion of the caliper at 10.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2,3 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO ‘434 in view of
Bach et al. U.S. 2009/0236187.
Regarding claim 2 WO ‘434 lacks specifically showing two spaced apart brake pads on at least
one of the sides of the brake caliper.
The reference to Bach shows in figures 1-3 and 7,8 two embodiments of the invention in which a
pair of pads 37,38 may be provided on each side of the caliper. Alternatively in figures 7 and 8
one brake pad may be provided on each side of the brake caliper.
One having ordinary skill in the art at the time the invention was effectively filed would have
found it obvious to have provided two brake pads per side of the brake caliper in the brake

(i.e. pads).
Regarding claims 3,4 note the guide elements 46,54 in Bach which could be carried over to WO
‘434 in the modification above.
 Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO ‘434/Bach as
applied to claim 3 above, and further in view of Chelaidite et al. 9,644,693.
Regarding claim 5 WO ‘434, as modified, lacks specifically showing the electric motor and its
mounting arrangement.
The reference to Chelaidite is relied upon to provide one well known example of mounting the
motor 30 so that its axis is offset from the axis of the piston 46 and are parallel to one another.
One having ordinary skill in the art at the time the invention was effectively filed would have
found it obvious to have mounted the electric motor of WO ‘434, as per Chelaidite, simply for
space considerations and/or mechanical efficiency.
 Claims 6,8-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO ‘434/Bach as
applied to claim 3 above, and further in view of Schenk et al. 5,090,518 or Sekiguchi et al. U.S.
2015/0203079.
Regarding claim 6, subject to the 112 rejection above (and as best understood) WO ‘434, as
modified, lacks specifically showing the electric motor and its
mounting arrangement.
The references to either Schenk or to Sekiguchi both show brake calipers with electric motor
mounting arrangements within a space of the brake caliper.
One having ordinary skill in the art at the time the invention was effectively filed would have
found it obvious to have mounted the electric motor of WO ‘434, as per Schenk or Sekiguchi,

mechanical efficiency.
Regarding claim 8 (see gear connection 10a,30 to the motor in Sekiguchi) and note the screw at
20 in WO ‘434.
Regarding claims 9,10,12-14 these limitations are considered to be met.
Regarding claim 11 note the translation of WO ‘434 mentions a gear reduction mechanism.
Notwithstanding this statement note that Sekiguchi shows a reduction gear device at 10a.
 Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO ‘434/Bach as
applied to claim 3 above, and further in view of WO 2015/098780.
Regarding claim 7 WO ‘434, as modified, lacks specifically showing the electric motor and its
mounting arrangement.
The reference to WO ‘780 shows a mounting arrangement for the motor 36,37 in figures 26+, as
claimed.
One having ordinary skill in the art at the time the invention was effectively filed would have
found it obvious to have mounted the electric motor of WO ‘434, as per WO ‘780, simply for
space considerations and/or mechanical efficiency.
 Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO ‘434/Bach/
Sekiguchi as applied to claim 12 above, and further in view of Giering et al. U.S. 2012/0325597
Regarding claim 15 WO ‘434 lacks specifically stating that the spindle /nut arrangement 20,32 is
self locking.
Geiring shows a similarly arranged brake disc caliper to that of WO ‘434 with respect to the
spindle and nut arrangement at 26,34 but that is self-locking.
One having ordinary skill in the art at the time the invention was effectively filed would have
found it obvious to have used a ‘self locking’ spindle and nut arrangement in the device of WO

with a separate arresting device once the vehicle brake, in order to realize
the parking brake function, has been locked by rotation of the spindle nut.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO ‘434 in view of  Warwick 6,000,506.
Regarding claim 20 WO ‘434 is relied upon as explained above.
Lacking is a specific showing of actuating only one of the pistons when the parking brake is actuated.
It is notoriously well known in the art to vary the number of pistons with a brake caliper arrangement within the same concept of the invention.  Although not applied see Misumi et al. 9,803,709 or Morais et al. U.S. 2006/0124404.
One having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have modified WO ‘434 into a piston-caliper arrangement so that only one of the pistons is actuated to apply the parking brake dependent upon the specific vehicle application (since some vehicles may not require the same size brake).
Response to Arguments
Applicant's arguments filed 8/5/21 have been fully considered but they are not persuasive..
Applicant’s primary argument is that:
Maehara does not teach or suggest a disc brake in which at least two actuating pistons are actuatable for carrying out the service brake function and one of the actuating pistons is actuatable for carrying out the parking brake function, each of the actuating piston and the further actuating piston is a floating piston, as recited in amended claim 1.
However as stated above with regard to the 112 first paragraph rejection it is unclear applicant’s ‘floating piston’ arrangement differs from that shown in WO ‘434 since this is also a floating 
Regarding claims 2,3 while Bach shows a fixed caliper the examiner is simply relying upon this reference to show it is well known to use different numbers of pads and/or pistons and guide elements 46,54 within the same inventive concept.  Although not applied see for instance the different pad and piston arrangements in Mizumi et al. 9,803,709 which is not particular to any specific caliper arrangement (the caliper is shown only schematically).
Regarding claim 5 note that the longitudinal axis (along the centerline of the motor 30) is axially offset from the axis of the piston 46 in the device of Chelaidite et al. ‘693 (due to the and/or limitation on line 4 of the claim).  Nevertheless it is notoriously well known to adapt the motor to a brake caliper through gearing arrangements simply to adapt the brake device to different vehicle arrangements where space is constrained or limited.  See for instance Sekiguchi et al. ‘079.
The rejections for the remaining claims are believed to be proper for similar reasons.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P SCHWARTZ whose telephone number is (571)272-7123.  The examiner can normally be reached on 10:00 A.M.-7:00P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER P SCHWARTZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



9/28/21